MARSHALL, J.
This is a suit to contest the will of James O. Carpenter. The plaintiff is the daughter of the *475testator, and the defendants’are her mother (the widow of the deceased), and her brothers Oscar A. and James A. Carpenter, and the children of said James A., and the children of her deceased brother, Luther A. Carpenter.
The testator was born in 1812. The will was made on March 3, 1893, when the testator was eighty-one years of age. He died on May 15, 1898.
The will is as follows:
“I, J ames C. Carpenter of Cass county, State of Missouri, being of sound mind and memory, do make and publish this my last will and testament in manner and form following, that is to say:
“1st. It is my will that my funeral shall be conducted without ostentation, and that the expense thereof, together with all my just debts, be fully paid.
“2nd. I give, devise and bequeath to my beloved wife, Lamira A. Carpenter, all my real and personal effects, also all the household furniture and other items not particularly named and otherwise disposed of in my will, to dispose of any of the real or personal effects when in her judgment it is best, and that at the death of my said wife, all the property hereby devised or bequeathed to her as aforesaid, or so much thereof as may then remain unexpended, I give unto my son, O. A. Carpenter, at the death of my wife one thousand dollars less than one-third of all my real and personal effects, the said property to be divided at her death between O. A. Carpenter, Luther A. Carpenter and J ames A. Carpenter and his children (namely) Grover Cleveland Carpenter, Eanny Hill Carpenter and James C. Carpenter, also I give to my daughter, Georgia A. "Wood, in addition to what I have already given her, the sum of one hundred dollars, this amount making her equal with the balance of my children.
“And last: I hereby constitute and appoint my said wife, Lamira A. Carpenter, and my son, O. A. Carpenter, to *476be the executrix and executor of this my last will without requiring bond, revoking and annulling all former wills by me made, and ratifying and confirming this, and no other to be my last will and testament.
“In witness whereof I have hereunto set my hand this third day of March, 1893.
“Witnesses:
“J. O. Carpenter. (Seal.)
“A. G. Endicott. (Seal.)
“J. L. Harrison. (Seal.)
“J. G. Lyon. (Seal.)”
The grounds set out in the petition for contesting the will are:
“Plaintiffs say that said paper writing is not in fact and in truth the last will and testament of the said James G. Carpenter; that the said James C. Carpenter was not, at the date of the alleged execution of the said paper, of sound and disposing mind and memory, but that he was feeble in mind and memory and was incapable of executing a last will and testament.
“That at the date of the alleged execution of the said paper he was old and infirm in both mind and body and was easily controlled and influenced, in his then said condition by others, and that the said paper was in fact procured by the importunities, persuasions and undue influence exercised over his mind by the defendant, Lamira A. Carpenter, and his son, Oscar A. Carpenter, and that he was induced to execute the said paper contrary to his true desire and wishes, and that the same does not in fact and in truth, express his true desires and wishes at the time, with reference to the disposition of his property by will.”
The case was tried in Jackson county, and resulted in a verdict for the plaintiff setting aside the will. The defendants appealed.
*477Two grounds are alleged in the petition for setting aside the will, to-wit, first, undue influence of the widow, Lamira A. Carpenter and of the son Oscar A. Carpenter; and, second, the incompetency of the testator. These will be considered in the order stated and the evidence bearing upon each issue will be referred to separately in the decision of each ground of contest.
I.
Undue Influence.
There is not a word of evidence that Oscar had the slightest undue influence over the testator, much less that he exercised any influence of any kind over the testator in the making of the will. In fact this charge in the petition was abandoned in the lower court by the plaintiff and is not insisted upon here.
Upon the evidence contained in the record of six hundred and sixty-five printed pages, there is nothing to support the charge of any undue influence of Mrs. Carpenter. There is nothing in the record that rises to the dignity of evidence that can be said to give even color to the charge, much less that can afford a basis to support a verdict upon. The essence of the testimony bearing upon this charge is that when Mr. Goodman went to see the testator, about 1885, about buying some cattle, and when he again went to see him about 1890, about paying his proportion of the cost of sweeping the street in front of his house, and when Mr. Redman went to see him in the fall of 1892, about renewing the policy of insurance on his house, the testator referred them to his wife, and she transacted the business, and the testimony of the plaintiff to the following effect:
1. Mrs. Carpenter always “treated the testator kindly but whatever she said for him to do, he did it without refusing.
*4782. “Q. Just state wliat you saw when they were there at your place ? A. Well, whenever she thought it was time for him to go to bed she said: ‘J. 0., you had better go up to bed now/ or if it was to eat his supper she would say, ‘J. 0., come and eat your supper/ or ‘You would better not go out in the sun, you had better sit down on the porch/ and he would mind her and do whatever she told him to do.” The testator and his wife stayed at the plaintiff’s house during the summers of 1893, ’94, ’95, ’96, and ’97. The will was made in March, 1893. So that all this relates to matters occurring after the will was executed.
3. Shortly after her brother Luther died, which was in 1897, four years after the will was executed, the testator and his wife went to see Mr. "W". S. Flournoy, an attorney, about some trouble they had with a tenant, and after, talking over the matter, the testator said he wanted Mr. Flournoy to write his will, and asked him how much he would charge for it, and that. Mrs. Carpenter said, “You already have a will.”
4. Mrs. Carpenter and testator had separate bank accounts and sometimes Mrs. Carpenter signed testator’s name, with his consent, to checks, and they were paid. It also appeared that the plaintiff sometimes did the same thing, and that she also signed her mother’s name to checks, or at least to one check for $4,740, in favor of plaintiff’s husband, that were drawn on Mrs. Carpenter’s bank account. On the other hand, it appeared from the testimony of the plaintiff’s husband that in April, 1887, he sold an eighty-acre farm for the testator under a contract with testator that he should have, as commissions, all it sold for in excess of one thousand dollars an acre; that he sold it for $85,000, of which $20,000 was paid in cash, and the remainder evidenced by notes secured by a deed of trust on the land sold; that he (plaintiff’s husband) wanted his $5,000 commissions paid out of the $20,000 cash; that Mrs. Carpenter objected, and that the testator overruled her and had it paid, that is the $4,740. The $20,000 had *479been paid to the testator, he gave it to his wife, she turned it over to plaintiff’s husband to deposit for her, which he did, and the plaintiff drew the check for $4,740 against this deposit in favor of her husband, and signed the mother’s name, and the plaintiff’s husband says he would never have gotten it if it had not been for the testator. It also appeared from the plaintiff’s testimony that in 1897, over four years after the will was executed, the testator and his wife had been spending the summer with the plaintiff (they spent part of their time with each of their children), and when he started to leave to visit his son, James, he cried and told plaintiff he did not want to leave: “A. My father told me — -my father said when they got in the buggy he said: T don’t want to go, Georgia, over there; it is against my will to go,’ he says, and I says, ‘Pa, I wouldn’t go then,’ and he says, T have got to- go because your mother says for me to go.’ ” These matters all appeared from the testimony adduced by the plaintiff. The testimony adduced by the defendants showed that the testator was a well-read man, had a strong will, was very affectionate to his wife and to all of his children, and that neither his wife nor any one else attempted to or did influence him in the making of the will in question.
It also appeared that the testator made two wills prior to this one, the first in 1886, and the second in 1888 (both of which were found after his death in his trunk with the will in contest), and that both of them gave his wife substantially the same that is given by the will in contest, and the will of 1886 gave Oscar one-fourth after his mother’s death, and the will of 1888 gave him one-third, whereas the will in contest gave him $1,000 less than one-fourth, in order, as the evidence shows, to charge him with a balance of that amount that Oscar owed the testator on a note for $2,100, and that the will of 1886 gave the plaintiff one-fourth after her mother’s, death, “less $3,0013 advanced to her by me during my lifetime *480in money,” and the will of 1888 gave plaintiff only $500 cash, without any explanation.
The will was executed in Cass county in March, 1893, when the testator was visiting his son Oscar. Neither the plaintiff nor any of her witnesses was there when the will was executed and they do not pretend to know what took place, nor to testify to any undue influence being exerted at that time. The only persons who were present when the will was prepared and executed were the testator, and A. GL Endicott, J. L. Harrison and J. Gr. Lyon, the attesting witnesses, and Judge J. T. Parker, who drew the will, and Mrs. Carpenter.' Oscar Carpenter was in the house, and came into the room while it was being written, but stayed only a few moments and neither did nor said anything about the will. ' Judge Parker says that he wrote the caption and then the testator dictated the will and he wrote it word for word as the testator dictated it; that when he came to make provision for his son, James, the testator said: “I hardly know how to fix it, as Jim was disposed to squander his money and he wanted to fix it in such manner that Jim could not squander it — so that it would do his children some good.. Then Mrs. Carpenter said that he was fond of gambling, or some words to that effect; that he had a mania for gambling, and that if he got anything he would likely squander it, or words to that effect. Q. Is that all that she said in regard to the making of that will? A. That is all that I remember of, yes, sir.” ' The will gave one-third to James and his children.
Upon such evidence if the verdict in this case can stand, then no man can make a will in favor of his wife that will stand, unless it appeared that he did the unnatural thing of mistreating, misusing and ignoring his wife during his lifetime and then left her his property when he died.
Nearly all the testimony for the plaintiff relates to matters that transpired after the will was executed, most of them in 1897, which was four years thereafter. None of them *481have even any tendency to prove that Mrs. Carpenter used undue influence over her husband to procure the will. In fact there appears no good reason why she should have done so, especially in view of the fact that the will of 1888 gave her fully as much as the will in contest. All the witnesses-agree that Mrs. Carpenter was an exemplary wife and mother, and that she was devoted and kind and faithful to the testator, and had helped him to make and save what he had. "What could be more just or reasonable, then, than that he should leave her at least a life interest in his property, as all their children were grown and self-supporting? And what could be more unjust than to permit the verdict in this case to take away from her what her devotion deserved and what her husband gave her, upon evidence of this character. The evidence does not fill the measure of the rule as to undue influence that is now firmly settled by a long line of decisions. [McFadin v. Catron, 138 Mo. l. c. 218; Carl v. Gabel, 120 Mo. l. c. 296; Defoe v. Defoe, 144 Mo. l. c. 464; Sehr v. Lindemann, 153 Mo. l. c. 289; Tibbe v. Kamp, 154 Mo. l. c. 579; Schierbaum v. Schemme, 157 Mo. l. c. 22; Campbell v. Carlisle, 162 Mo. 634.]
The trial court erred in submitting this charge to the jury, and should have withdrawn it from their consideration.
II.
Incompetency.
The second charge in the petition is that the testator was incompetent to make a will at the time he made the will in contest in March, 1893.
Summarized the reasons given by the various witnesses for the plaintiff for believing that he was incompetent are: (1) that in 1832, he had an attack of dysentery, which left him subject to bowel troubles; (2) that for years he had suffered more *482or less with rheumatism; (3) that for years he had kidney trouble, and took Cuticura and patent medicines for it; (4) that on March 27, 1893, he suffered from retention of urine; (5) that at times he had irritation of the bladder;' (6) that like many old men he had enlargement of the prostate gland; (7) that in July and September, 1893, after the execution of the will, he had fainting spells, as some of the witnesses call them, fits, as some called them, and epileptic fits, as the medical experts pronounced them from the description given by the witnesses, for no doctor saw him while one was upon him, which rendered him rigid and unconscious for fifteen or twenty minutes, and which then gradually passed off and left him limp and pale and weak. The plaintiff and her husband are the only witnesses who testified that he had ever had any such spells before the will was executed, and she said he had been subject to them ever since she was a mere child, which was twenty-six or twenty-eight years before the trial, and her husband said he had them ever since he married into the family; (8) that he did not talk much, especially to strangers; (9) that he did not recollect the names of his friends, and on one occasion asked who the hired man on the place was; (10) that some of the witnesses thought he was not competent to attend to any business for ten years before his death, although not one of them who expressed such an opinion had any business with him or heard him speaking of business matters, during that time, or could state a word, a conversation, an act or a deed that was spoken or done by him during that time upon which they based their opinion; (11) that in 1892 he had an attack of cholera morbus, which prostrated him and made him very weak while it lasted.
On the other hand it appeared: (1) from the testimony of the physician who attended him after 1892 until his death that he had no organic trouble, and that while he had enlargement of the prostate gland, it was only a natural consequence of old age and was not unusually severe for a man of his age *483(he was 86 years old when he died), and that his mental condition was as good as any old person of his age, and that he was mentally able to transact any business transaction; (2) that he had been a sailor and a carpenter and during the last ten years of his life he made what was needed around the place in a carpenter’s way, including same barrels for vinegar that his wife had made, and that he said if it wa$ not for the rheumatism he could still do a day’s work; (3) that he read a good deal and kept up with the times and discussed politics with his neighbors, arid went to picnics and fish fries; (4) that he loaned money to his neighbors and friends; (5) that he kept accounts with two different banks, during the last ten years of his life, and drew out over six thousand dollars from one, and none of the bankers ever had any doubt of his ability to transact business; (6) that he dictated the will in controversy, and remembered that he had advanced Oscar $2,100, of which there was $1,000 still due him, and, hence,'he made Oscar’s share $1,000" less than one-third of his estate; (7) that he remembered that he had given his daughter, the plaintiff, sixteen acres of land in 1885, which she sold in 1886 for $5,900, and that there had been paid the plaintiff’s husband $4,740 as commissions for the sale of his eighty acres of land in 1887, and that these sums, with the one hundred dollars left his daughter in the will, would equalize her share with the shares of his other children; (8) that he knew his son, James, was likely to squander his portion and so he provided in his will that his one-third of the estate should vest in him and his (James’s) children; (9) that all the people who knew him and associated with him at the time the will was made, including every one who was present when it was executed, testify that he was perfectly capable of making a will, and that after it was made he went down stairs and they all dined together.
The will was made in March, 1893; at that time and for four years afterwards and until after the death of Luther, there was no trouble in the family. In fact the testator and his *484wife spent tbe summers of 1893, ’94, ’95, ’96, and ’97, at tbe plaintiff’s house. When the eighty acres were sold in 1887, the plaintiff’s husband claimed $5,000 commissions, under his contract that he was to have all over $1,000 an acre it sold for and the purchase price was $85,000. Only $20,000, however, was paid in cash, and Mrs. Carpenter did not think, and properly so, that he was entitled to his whole commission out of the $20,000, but was only entitled to a proportionate part thereof. The testator, however, required it all to be paid. This incident was improperly permitted to play a most important part in the trial of the will contest. That, together with the fact that after 1897 the plaintiff and her mother did not speak and that when the testator died she was not invited to the funeral, wore dwelt upon as important factors at the trial. These two matters last referred to occurred more than four years after the will was executed and for that reason could have no bearing upon the issues and were improperly admitted in evidence.
After the death of the testator, the plaintiff’s husband sued for the board of Mr. and Mrs. Carpenter while they were visiting their daughter, the plaintiff. The administrator of the estate also brought suit against Mrs. Carpenter to recover the $20,000, the cash payment received from the sale of the eighty acre farm. In that ease Mrs. Carpenter’s deposition was taken, and upon the trial of this case the plaintiff, over the defendant’s objection, was permitted to read that deposition as an admission of Mrs. Carpenter. It is not clear, from a careful reading of that deposition, what admission of Mrs. Carpenter is supposed to be contained in that deposition, but counsel now argue that Mrs. Carpenter practically admits that she signed the testator’s name to the will, and, hence, there is no will at all, and plaintiff was permitted to introduce expert testimony that the signature to the will was written by Mrs. Carpenter. It is enough to say that the petition raised no such issue, and such testimony was therefore wholly inadmissible, and that no such contention is allowable.
*485Over the objection of the defendants, the plaintiff was also permitted, as an admission of Mrs. Carpenter, to show that she said she was afraid her husband was going to die and that she did not want him to die, as she did not have matters in the shape she desired; also that she said she took testator to Mr. Flournoy to have him make another will, but she could not make him understand; also that she said the plaintiff should not have anything from her father’s estate; also that she said the testator was incapable of transacting business. All of these matters were inadmissible. [Schierbaum v. Schemme, 157 Mo. l. c. 12.] Mrs. Carpenter’s admissions could not bind the other legatees under the will. They could not be admitted as against her and not as to them, for the simple reason that if they had the effect to set aside the will as to her it would set aside the will as to the other legatees, also. In this respect a will contest is unlike an ordinary suit where separate judgments may be entered as to each defendant, and the admission of one defendant can therefore be limited to himself without injuriously affecting the other defendants. Counsel, however, argue that it is charged that Oscar and Mrs. Carpenter conspired to procure the will, and that in conspiracy cases the admission of one conspirator binds the other. But there is an absolute failure of proof of any conspiracy in this case, or of any improper act or influence of Oscar. So that even if this was a conspiracy case the foundation for the admission — to-wit, the proof of a conspiracy — has not been laid. But counsel overlook the fact that James and his children and Luther’s children are legatees under this will, and there is no allegation of conspiracy as to them, and, hence, there is no room fox claiming that Mrs. Carpenter’s admissions could affect them.
The testator said that the one hundred dollars devised to the plaintiff, added to the advancements made by him to her, would make her share equal to the share of the other children. He may have been mistaken in his calculations, but that is no ground for setting aside his will. It may be that the plaintiff’s *486financial condition as compared to that of the other legatees was such that she needed more help than they did, but that is no. ground for substituting our judgment or allowing the jury to substitute their opinion for the will of the testator, and for this reason the fourth instruction given for the plaintiff that told the jury that they could consider the financial condition in life of the heirs, was erroneous. The testator had a right to give it all to any one, without regard to whether he needed it or not, or whether some one else needed it more than he did.
To revert, then, to the question of the competency of the testator, it is plain that the fact that the testator had dysentery in 1832, or that-he had rheumatism, or that he had bladder or kidney trouble, or that he had enlargement of the prostate gland, or that in 1892 he had an attack of cholera morbus, is not separately or in combination, any evidence that in March, 1893, he was incompetent to make the will in question. The fact that he had fainting spells in July and September, 1893 (after the will was executed), or fits or epilepsy after the will was executed, however frequently during the six years he lived after he made the will, is likewise no evidence of incompetency at the time he made the will. And the, evidence shows that those spells never rendered him unconscious longer than twenty minutes, and that while he was weak afterwards his reason again assumed sway. The plaintiff and her husband are the only witnesses who swear to any such spells before the will was executed. She says her father had had them ever since she was a small child — for over twenty-six years — and her husband says he had had them ever since he had been in the family. If this is true then it is passing strange how she could claim he was competent to make the deed to the sixteen acres to her, or, the contract with her husband for the $5,000 commissions, and equally strange how her husband could think him competent to overrule his wife’s objections and force her to pay him $4,740 out of the $20,000, or how he could think him competent to make a deed to the eighty acres of land. For *487there is no evidence that he had any snch spells between the time he transacted that business for the plaintiff and her husband and the time he made the will in contest that could have made him competent at the one time to transact business and incompetent at the other to make a will. Aside from this there remains only the opinions of the plaintiff’s witnesses that for ten years before his death the testator was incompetent to transact business. Those opinions are utterly valueless and do not constitute any substantial evidence in the light of the admissions of those witnesses that they had no business, no conversation with him and heard no one else talk business to him, and that they neither knew nor ever heard of his doing or saying a foolish or improper thing, or that he ever lost a cent in any of his business transactions. In addition to this such opinions become as nothing, in the light of the facts shown by the direct testimony of the persons who did business with and for him during those ten years that he kept a bank account, drew out thousands of dollars on his own checks, loaned money to others, and remembered how much he had advanced to his children. But above all, such opinions become worthless in the light of the direct, positive and uncontradicted testimony of Judge Parker, that he wrote the will, in contest, in the exact language that the testator dictated. No one who .reads that will could believe for a moment that one who dictated it was incapable of making a will — especially if he was a carpenter as the testator was and not a lawyer. The will shows that the testator knew what he was doing, what property he had and who were the objects and subjects of his bounty.
In short the verdict of the jury is wholly without any substantial evidence to support it, and can only be accounted for on the assumption that the jury accepted and acted on the theory of one of the plaintiff’s witnesses who said the testator was incompetent to make a will because no man over eighty years old was competent to make 'a will.
The trial court should have directed a verdict for the *488defendants and the judgment will be reversed and the canse remanded with directions to enter a judgment establishing the will.
All concur.